ITEMID: 001-107077
LANGUAGEISOCODE: ENG
RESPONDENT: DEU
BRANCH: COMMITTEE
DATE: 2011
DOCNAME: CASE OF KURCZVEIL v. GERMANY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: Angelika Nußberger;Ganna Yudkivska
TEXT: 4. The applicant was born in 1946 and lives in Lübbenau.
5. On 27 August 2003 the Wood Professional Association (HBG HolzBerufsgenossenschaft) refused to recognise the applicant’s respiratory diseases as an occupational disease (Berufskrankheit).
6. On 26 September 2003 the applicant, represented by lawyer, filed an objection against the aforementioned decision. The objection was rejected on 23 December 2003.
7. On 14 January 2004 the applicant brought an action in the Cottbus Social Court.
8. On 11 March 2004 the respondent party submitted the statement of defence and the applicant’s files.
9. On 14 June 2004 the Social Court requested inter alia reports of 19 doctors the applicant had consulted prior to the proceedings as well as medical documentation regarding the applicant’s five prior stays in hospital. Three months later these documents had been obtained in their entirety and the Social Court submitted the documents to the parties.
10. On 8 November 2004 and on 13 January 2005 the Social Court asked the applicant to concretise the claim. On 7 February 2005 the applicant submitted that the aim of the action was to determine that he was suffering from an occupational disease.
11. On 2 May 2005 the Social Court decided to obtain a first expert opinion concerning 12 specific questions and named an expert (Mr W.M.). The applicant cancelled the first examination fixed for 29 June 2005 due to illness. On 10 August 2005 the expert examined the applicant. On 13 October 2005 the expert submitted his report of 19 pages, in which he found inter alia that a further expert opinion was necessary.
12. On 23 March 2006 the Social Court decided to obtain another expert opinion on different aspects of the 12 questions and named an expert (Ms P.H.). The expert indicated her willingness to render the expert opinion.
13. In April 2006 the applicant changed lawyer.
14. On 24 May 2006 the expert Ms P.H. informed the Social Court that the applicant should first be examined by another expert (Ms U.R.). On 4 July 2006 the applicant challenged the latter expert on grounds of bias. By letter of 7 July 2006 the Social Court rejected this challenge and informed the applicant that it considered the examination necessary. On 19 October 2006 the applicant informed the Social Court that he was willing to cooperate.
15. On 7 February 2007 the expert Ms U.R. submitted her report of 11 pages. On 29 March 2007 the Social Court submitted the files to the expert Ms P.H. in order for her to render the requested expert opinion. On 17 April 2007 Ms P.H. informed the Social Court that she was unable to give the expert opinion.
16. On 17 August 2007 the Social Court amended its decision of 23 March 2006 and named another expert (Mr D.A.). On 31 August 2007 Mr D.A. informed the Social Court that he was unable to give the expert opinion in a timely manner.
17. On 26 September 2007 the Social Court again amended its decision of 23 March 2006 and named another expert (Mr Sch.). On 10 October 2007 the Social Court was informed that Mr Sch. had retired.
18. On 10 October 2007 the Social Court again amended its decision of 23 March 2006 and named another expert (Mr V.Z.). On 5 December 2007 Mr V.Z. informed the Social Court that he was unable to give the expert opinion in a timely manner.
19. On 11 December 2007 the Social Court again amended its decision of 23 March 2006 and named another expert (Mr E.M.). On 29 January 2008 the latter informed the Social Court that he was unable to give the expert opinion.
20. On 12 November 2008 the Social Court made a new decision to obtain an expert opinion and named an expert (Mr H.L.). On 2 December 2008 the Social Court was informed that Mr H.L. had retired.
21. On 11 February 2009 the Social Court amended its decision of 12 November 2008 and named another expert (Mr C.S.). On 20 February 2009 Mr C.S. informed the Social Court that he was unable to give the expert opinion.
22. In February 2009 the applicant changed lawyer. In April 2009 the new lawyer withdrew from the case. In June 2009 one of the applicant’s previous lawyers reappointed herself.
23. On 28 May 2009 the Social Court again amended its decision of 12 November 2008 and named another expert (Mr H.S.). On 11 June 2008 the Social Court was informed that the expert had retired.
24. On 18 June 2009 the Social Court anew amended its decision of 12 November 2008 and named another expert (Mr H.E.). On 11 November 2009 the expert submitted his report of 13 pages. On 18 January 2010 the expert supplemented his report.
25. On 21 January 2010 the report was submitted to the parties in order to obtain their comments.
26. On 25 March 2010 the Social Court scheduled a hearing for 14 April 2010.
27. On 14 April 2010 the Social Court held an oral hearing and rejected the applicant’s claim. The written judgment was served on the applicant’s lawyer on 7 June 2010.
28. On 7 July 2010 the applicant appealed against the judgment.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
